An application was made on the above entitled matter praying for an order to compel the respondent to pay the interest on the judgment previously obtained in the above entitled case and also praying for an order to make payment for the balance of the judgment due. *$*$*$«:
Having considered the argument of counsel, I find that this bureau has no jurisdiction to compel the payment of interest on the judgment in the Court of Common Pleas, and as to the request for interest on delaj^ed payments which was argued by consent but not asked for in the petition, I find that the assessment of interest on delayed payments is discretionary with this bureau and having in mind the fact that there was a tona fide dispute as to the cause of the petitioner’s disability, and further, that there was no deliberate or captious withholding of funds prior to the final order of this bureau, it is my opinion that the respondent should not be penalized further by assessing interest on the judgment obtained on March 24th, 1932.
*708The only other question involved is the payment of the balance alleged to be due on the judgment. This matter was disposed of at the time of the oral argument at which time the respondent tendered a check covering the balance in full which check was accepted in open court.
Accordingly, it is on this 4th day of September, 1934, ordered that the petition be and the same is hereby dismissed with costs to be assessed against the petitioner.
John C. Wegner, Referee.